     Case 3:19-cv-00222-B-BK Document 11 Filed 10/09/20               Page 1 of 2 PageID 68



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

MARCUS FULBRIGHT,                                §
              Movant,                            §
                                                 §
v.                                               §   CIVIL NO. 3:19-CV-222-B-BK
                                                 §    (CRIMINAL NO. 3:14-CR-215-B-1)
UNITED STATES OF AMERICA,                        §
               Respondent.                       §


      ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE

         The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

         IT IS THEREFORE ORDERED that the motion to vacate set aside, or correct sentence

under 28 U.S.C. § 2255 is DENIED, and this case is DISMISSED WITH PREJUDICE.

         Considering the record in this case and pursuant to Federal Rule of Appellate Procedure

22(b), Rule 11(a) of the Rules Governing Section 2255 Proceedings for the United States District

Court, and 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court

adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions and

Recommendation filed in this case in support of its finding that the movant has failed to show (1)

that reasonable jurists would find this Court’s “assessment of the constitutional claims debatable

or wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a
  Case 3:19-cv-00222-B-BK Document 11 Filed 10/09/20                              Page 2 of 2 PageID 69



valid claim of the denial of a constitutional right” and “debatable whether [this Court] was

correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).1

       If movant files a notice of appeal, movant must pay the $505.00 appellate filing fee or

submit a motion to proceed in forma pauperis.

       SO ORDERED this 9TH day of October, 2020.




                                                     _________________________________
                                                     JANE J. BOYLE
                                                     UNITED STATES DISTRICT JUDGE




       1
         Rule 11 of the Rules Governing § 2255 Proceedings reads as follows:
       (a) Certificate of Appealability. The district court must issue or deny a certificate of appealability
       when it enters a final order adverse to the applicant. Before entering the final order, the court may
       direct the parties to submit arguments on whether a certificate should issue. If the court issues a
       certificate, the court must state the specific issue or issues that satisfy the showing required by 28
       U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the denial but may
       seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A
       motion to reconsider a denial does not extend the time to appeal.
       (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order
       entered under these rules. A timely notice of appeal must be filed even if the district court issues a
       certificate of appealability. These rules do not extend the time to appeal the original judgment of
       conviction.
